DETAILED ACTION
	This is in response to the application filed on July 1st 2021, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 212, 214, 216, 218, ... 260, etc.  PLEASE CHECK ALL NUMBERS REGARDING FIG. 2; and Fig. 3 item 318, and Fig. 4 step 406.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, 201, 202, 204, 206, 208.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 210 has been used to designate both “CPU” (see Fig. 2) and “secondary storage” (see paragraph 32 - published).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, 11, 14 and 19 recite the limitation "the cloud" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nambiath et al. US 2009/0190582 A1.

Regarding claims 1, 19 and 20, Nambiath discloses selecting media content to be streamed (receive media selection – paragraphs 7, 10, 65-66, and Fig. 4);
selecting a distribution channel to direct the streaming of the media content (select channel – paragraphs 10, 51-52, 65-66 and Fig. 4); and
distributing the media content to the distribution channel (receive media stream – paragraphs 7, 70 and Fig. 4).

Regarding claim 2, Nambiath discloses one or more video files (media includes video – paragraph 2).

Regarding claim 3, Nambiath discloses the distribution channel includes one or more devices connected via the cloud (stream over Internet – see paragraphs 2-4, Fig. 1).

Regarding claim 4, Nambiath discloses the distribution channel includes a network used to display the media content (transfer over network – Figs. 1, 4; to display media on television – paragraphs 23-24, 33). 

Regarding claim 5, Nambiath discloses the distribution channel includes a network system used to stream the media content (stream media using a network – abstract, Figs. 1, 4)

Regarding claim 6, Nambiath discloses the media content is stored in the cloud (content is stored at content provider – paragraph 2, which is located on a remote network – Fig. 1, receive media from network – Fig. 4).

	Regarding claim 7, Nambiath discloses the media content is distributed via the distribution channel to one or more mobile devices for display (stream to display device – Fig. 4, paragraph 70; display can be personal computer which is mobile device – see Fig. 3, paragraphs 29 and 58).

	Regarding claim 8, Nambiath discloses metadata is associated with the media content (media has context information such as title – see paragraph 24; or station name – paragraph 66).

	Regarding claims 9-16, they are non-transitory computer readable medium claims that correspond to the method claims 1-8 respectively; thus they are rejected for the same reasons.

	Regarding claim 17-20, they are system claims that correspond to the method claims 1-4 respectively.  Nambiath teaches a system comprising a memory and processor to perform the method (Fig. 2), so the claims are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lahr US 2001/0029525 A1 discloses media streaming using a cloud (abstract, Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975